    Case 8:19-cv-01830-VMC-AAS Document 3 Filed 07/29/19 Page 1 of 2 PageID 47




                    Plaintiff(s)
                                                           8:19-cv-1830-T-33AAS




                   Defendant(s)




(Defendant’s name and address)




                                               CLERK OF COURT


        Jul 29, 2019                                       LindsayRichards
                                                       Signature of Clerk or Deputy Clerk
Case 8:19-cv-01830-VMC-AAS Document 3 Filed 07/29/19 Page 2 of 2 PageID 48




       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

                        (name of individual and title, if any)

                  (date)


                                                                 (place)

                                                                           (date)

                                                                                               (name)



  (date)

                                    (name of individual)

                                                                     (name of organization)

                                                                           (date)




           (specify):




                                                                                    Server’s signature



                                                                                Printed name and title




                                                                                    Server’s address
